Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2016

                                       No. 04-16-00175-CR

                                      Iliana ARCHULETA,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3478A
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        Defendant pled nolo contendre to “injury to child-SBI-omission” and was sentenced
within the terms of a plea bargain. Defendant timely filed a general notice of appeal. The trial
court’s Certification of Defendant’s Right of Appeal states this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a
written plea bargain, and the punishment assessed did not exceed the punishment recommended
by the prosecutor and agreed to by defendant; therefore, the trial court’s certification accurately
reflects that defendant’s case is a plea bargain case and defendant does not have a right of appeal.
See TEX. R. APP. P. 25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted defendant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows defendant has
the right of appeal has been made part of the appellate record by May 13, 2016. See Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court